—Appeal from a judgment of Monroe County Court (Connell, J.), entered December 20, 2000, convicting defendant upon his plea of guilty of robbery in the first degree (five counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court made a proper inquiry into defendant’s request for substitution of counsel and did not *894abuse its discretion in determining that defendant had not established “good cause for substitution” (People v Sides, 75 NY2d 822, 824; see People v Johnson, 292 AD2d 871; People v Burgos, 291 AD2d 904, lv denied 97 NY2d 751). The sentence is not unduly harsh or severe. We have considered the contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. Present — Wisner, J.P., Hurlbutt, Scudder and Kehoe, JJ.